Citation Nr: 9911307	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-05 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant had active service from December 1951 to 
November 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1997 
rating decision of the Jackson, Mississippi Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
entitlement to service connection for tinnitus.

The Board notes that in November 1998, the RO issued a rating 
decision which denied reopening of the appellant's claim of 
entitlement to service connection for a psychiatric disorder 
which had been denied by a rating action issued in November 
1953 by the RO and not timely appealed.  Because the 
appellant has apparently neither initiated nor completed the 
procedural steps necessary for an appeal of this issue, the 
Board has not included it in its appellate consideration 
below.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The evidence of record does not establish that the 
appellant currently has a diagnosis of tinnitus that is 
related to service; chronic tinnitus was first clinically 
complained of more than 40 years after service, but it has 
not been medically demonstrated that the tinnitus is related 
to service.  

3.  The appellant also has not submitted medical evidence of 
any nexus between any current tinnitus and any disease or 
injury incurred during service to justify a belief by a fair 
and impartial individual that the claim is well-grounded. 




CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for tinnitus.  38 U.S.C.A. 
§§ 1101, 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that exposure to loud noise during 
service, including the firing of weapons, has resulted in 
tinnitus.  He maintains that he has had hearing problems, 
including tinnitus, since service.  The Board notes that the 
appellant's claim for bilateral hearing loss was denied by a 
Board decision issued in March 1987, and that, in the course 
of the appeal on the hearing loss claim, the appellant never 
mentioned that he was also experiencing tinnitus.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The threshold question with regard to any claim for service 
connection is whether it is well-grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The initial 
burden is on the person who submits a claim to present 
evidence that it is well-grounded.  If such evidence is not 
submitted, there is no VA duty to assist the appellant in 
developing facts pertinent to the claim.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) does not arise until 
there is a well-grounded claim.  Grivois v. Brown, 6 Vet. 
App. 136 (1994); Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  For a claim to be well-grounded, there must be more 
than just an allegation; a claimant must submit supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  See 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  In this case, the evidentiary assertions are 
beyond the competence of the appellant.

The medical evidence of record indicates that the appellant 
underwent an entrance into service examination in April 1951.  
The examination revealed that the appellant had normal ears 
and normal eardrums.  His demonstrated whispered voice 
hearing was 15/15 bilaterally.  The service medical records 
do not contain any evidence that the appellant was treated at 
any time during service for a hearing problem or for 
tinnitus.  While he was treated in July 1953 for an abscess 
of his right outer ear, there is no medical evidence of 
record that this abscess was other than acute and transitory, 
or that such an abscess could be the etiologic cause of 
tinnitus.  The service medical records also indicate that the 
appellant underwent a separation from service examination in 
November 1953, and that he again had normal ears and normal 
eardrums.  His demonstrated whispered voice hearing was again 
15/15 bilaterally.  His demonstrated spoken voice hearing was 
also 15/15 bilaterally.  The appellant made no complaint of 
tinnitus.

The appellant applied for VA disability benefits in October 
1954, but he did not make any claims of hearing loss or 
tinnitus at that time- only of nerves and stomach trouble.  
The appellant underwent a VA hospitalization in September and 
October of 1954; the ear, nose and throat examination on 
admission was noted to have been within normal limits.  No 
complaints of tinnitus were noted and no relevant findings 
were recorded concerning any hearing loss or tinnitus.  The 
report of a VA medical examination conducted in March 1974 
makes no mention of any complaints of, or findings of, either 
hearing loss or tinnitus.  A private medical record dated in 
October 1985 indicates that the appellant sought treatment 
for hearing loss which he described as having occurred 
gradually- no mention was made of any ringing of the ears or 
of vertigo or balance problems.  The first documented 
complaint of tinnitus is found in the appellant's VA Form 21-
4138 dated in August 1997, and the first documented medical 
evidence of such is found in the September 1997 VA audiology 
report that states the appellant complained of bilateral 
tinnitus.

The evidence of record also includes a written statement from 
the appellant's brother that he and another sibling exploded 
some dynamite in 1953, and that the appellant heard the 
explosion and was greatly disturbed by it.  See also Hearing 
Transcript p. 7.

The appellant testified during his personal hearing at the 
RO, conducted in July 1998, that he was around guns in 
service without ear protection, including recoilless weapons 
that had such a loud back blast that he thought his ear drums 
were busted.  See Hearing Transcript pp. 1 and 5-6.  He 
further stated that the ringing he has in his ears today is 
the same sound that was there during service.  See Hearing 
Transcript p. 5.  The appellant further testified that he was 
told when he underwent hearing tests at a VA facility that 
his hearing loss was due to noise exposure.  See Hearing 
Transcript p. 7.  The appellant also stated that he had done 
a lot of deer hunting after service but his shots always 
missed and that, on at least one occasion, he was around a 
lot of shooting during a deer hunt.  See Hearing Transcript 
p. 7.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, his lay 
assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders a veteran's claim not well-
grounded.  Furthermore, a lay appellant's statement about 
what a health care provider told him cannot constitute the 
medical evidence of in-service etiology (nexus) of a current 
disability that is necessary for a claim to be well-grounded.  
Robinette v, Brown, 8 Vet. App. 69 (1995).

Although the appellant has contended that he sustained 
tinnitus as the result of exposure to gunfire in the Army 
and/or a result of a head trauma, his service medical records 
contain no findings of any tinnitus or ringing in the ears.  
In this regard, the Board observes that not only was tinnitus 
not shown during service, the appellant did not claim a 
history of tinnitus when examined for separation from service 
in November 1953.  Furthermore, reports of VA and private 
treatment rendered at various times between 1954 and 1985, 
contain no complaints of, or findings of, any tinnitus.  The 
only other medical evidence concerning the appellant's 
tinnitus is found in the September 1997 VA audiology report 
which records the appellant's complaints of bilateral 
tinnitus, but does not mention any etiologic cause for the 
appellant's complaints or the approximate date of onset.  In 
addition, the appellant testified that he was exposed to 
gunfire after service.  In this case there is no competent 
medical evidence linking any current tinnitus to either head 
trauma or noise exposure during active service.  Also, there 
is no evidence of continuity of symptomatology following 
service discharge.  

Therefore, tinnitus is not shown by the evidence of record 
until more than 40 years after service and the appellant has 
not submitted competent medical evidence showing that he 
currently has tinnitus linked to exposure to weapons fire in 
service or any other incident of service.  His claim for 
tinnitus is accordingly not well-grounded and consequently 
must be denied.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Because the appellant's claim for tinnitus is not well-
grounded, the VA is under no duty to assist the appellant in 
further development of the claims.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
notes that the RO notified the appellant in the November 1997 
rating decision that that the service medical records were 
negative for any evidence of tinnitus.  The Board views that 
information, and the information contained in the Statement 
of the Case and in this decision, as informing the appellant 
of the type of evidence needed thus satisfying Robinette v. 
Brown, 8 Vet. App. 69 (1995).

While the RO did not expressly find that the appellant's 
claim was not well-grounded, to remand this case to the RO 
for consideration of the issue of whether the appellant's 
claim is well-grounded would be pointless and, in light of 
the law cited above, would not result in a determination 
favorable to him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 
Fed.Reg. 49,747 (1992). 

Since the appellant has failed to present competent medical 
evidence that he currently suffers from any tinnitus related 
to service, and since he has failed to present competent 
medical evidence that his claim is plausible, that is, he has 
failed to present medical evidence that links the alleged 
tinnitus to service, the claim for service connection for 
tinnitus must be denied as not well-grounded.  Dean v. Brown, 
8 Vet. App. 449 (1995).


ORDER

The appellant's claim for service connection for tinnitus is 
denied as not being well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

